DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant Arguments filed on 04/28/2021.
Claims 1-9 and 13-20 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 13-20 rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al. (US 2015/103219) in view of Schulke et al. (US 2005/0215472) is maintained for reasons of record in the previous office action filed on 02/05/2021.
Applicants arguments filed on 04/28/2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not possess the property of being able to form a complex between the recited radioactive metals and the chelated targeting compound in the presence of the claimed buffers. Teaching of Schulke is not directed to the preparation of a complex between chelated targeting compound but rather of preparing a composition containing the dimeric forms of PSMA protein and the use of buffers for a different purpose than in the present claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In this case Kjaer discloses a 177-Lu labelled peptide conjugate, wherein the peptide is coupled to 177-Lu by a chelating agent (abstract). Preferred chelating agent include DOTA, NOTA, NODAGA OR CB-TE2A. The chelating agent is coupled to the peptide by standard methodology known in the field of the invention and may be added at any location on the peptide provided that the biological activity of the peptide is not adversely affect (0046 and 0068), while schulke discloses formation of dimeric forms of PSMA 
Applicant argues that Schulke does not suggest using a buffer in the technique of Kjaer’s composition. This argument is not persuasive since, it is noted that 
With reference to “content of the buffer is 2 mmol/L to 1,000 mmol/L (broad range) is such an amount that a concentration of the buffer in a reaction liquid for forming a complex between radioactive metal and the chelated targeting agent would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount that a concentration of the buffer In a reaction liquid, to obtain an chelated targeting complex without undue experimentation. In one embodiment, Schulke discloses using buffer at a concentration of 0.2 mg/ml would overlap the instantly claimed buffer (0162). One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art manufacture/prepartion procedure is within the capability of one of ordinary skill in the art. See MPEP § 2144.05 which states: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skilled artisan in the pharmaceutical sciences, involving merely routine skill in the art. It 
It is noted that, regarding the use of the "wherein" clause in claim 1, MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., "wherein" and "whereby," and by extension, "thereby" clauses) that suggests or makes optional, but does not require steps to be performed. A "whereby clause [and by extension, a "thereby" clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." See Hoffer v. Microsoft Corp., 405 F.3d 1326,1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat'IAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618